Citation Nr: 0701882	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-operative left 
lateral meniscectomy with degenerative joint disease, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

VA outpatient treatment records reflect that, in September 
2004, the veteran reported that he may have tore something in 
his left knee while at work on the prior Friday.  He 
complained of pain and swelling since the date of the injury.  
An October 2004 magnetic resonance imaging (MRI) report 
reflects an impression of partial tear of the ACL (anterior 
cruciate ligament), bucket handle tear of the lateral 
meniscus, and moderate joint effusion.  

Inasmuch as this injury occurred nearly 30 years after the 
veteran's separation from service and the residuals of this 
injury (the partial tear of the ACL) is unrelated to his 
service connected post-operative left lateral meniscectomy 
with degenerative joint disease, it is not presently before 
the Board and will not be addressed in the decision herein.  


FINDING OF FACT

The veteran's post-operative left lateral meniscectomy with 
degenerative joint disease is not characterized by flexion of 
the left leg limited to 15 degrees or extension of the left 
leg limited to 20 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative left lateral meniscectomy with degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5003, 
5010, 5260 and 5261 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left knee is 
productive of swelling and pain which is more severe than is 
suggested by his assigned 20 percent disability rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's post-operative left lateral meniscectomy with 
degenerative joint disease is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
Arthritis Due to Trauma.  

Arthritis due to trauma, for which the veteran is service-
connected, is to be rated on the basis of limitation of 
motion under Diagnostic Codes 5260 and 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Under Diagnostic Code 
5260, a 30 percent rating is warranted if flexion is limited 
to 15 degrees.  Under Diagnostic Code 5261, a 30 percent 
rating is warranted if extension is limited to 20 degrees. 

An October 2004 report of VA examination reflects that the 
veteran presented with a slight limp giving to the left knee 
and complained of increased left knee swelling and pain.  The 
examiner noted that the veteran's left knee was slightly 
swollen and warm.  There was pain with manipulation of the 
patella as well as crepitation with motion.  The knee was 
stable medially and laterally as well as anteriorly and 
posteriorly; however, there was complaint of pain with 
manipulation of the knee.  There was no subluxation.  Active, 
passive, and repetitive range of motion of the knee was zero 
degrees of extension, 90 degrees of flexion without pain, and 
pain from 90 degrees to 120 degrees.  The veteran also 
complained of pain with full extension.  

The evidence of record clearly weighs against the assignment 
of a 30 percent disability rating for the veteran's post-
operative left lateral meniscectomy with degenerative joint 
disease.  A higher rating is not warranted under Diagnostic 
Codes 5260 or 5261 for limitation of motion, since the record 
reflects that the veteran has had flexion of more than 15 
degrees and extension of more than 20 degrees, even with 
consideration of pain.  

The Board has also considered any additional functional loss 
due to pain and other factors under the holding in DeLuca, 
supra.  In this case, no more than the current 20 percent 
rating is warranted.  Although the October 2004 VA joints 
examiner specifically commented that, with respect to DeLuca, 
repetitive activity of the left knee increases swelling and 
pain and negatively effects the veteran's endurance and 
increases his fatigability, the examiner indicated that there 
was no particular complaint with respect to the effect on 
functional range of motion.  Moreover, range of motion 
testing revealed zero to 90 degrees of painless motion.  Upon 
consideration of the foregoing, the Board finds that there is 
no clinical evidence showing that the veteran's left knee 
swelling and pain due to his post-operative left lateral 
meniscectomy with degenerative joint disease is so disabling 
as to approximate the level of impairment required for 
assignment of more than the current 20 percent rating. 

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  However, given the veteran's range of motion 
measurements throughout the appeals period, this would not 
apply in this case.

The evidence of record does not show that the veteran's 
service-connected post-operative left lateral meniscectomy 
with degenerative joint disease causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, a remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's post-operative left lateral meniscectomy with 
degenerative joint disease and his claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49,  55 (1990). 

The partial tear of the ACL is not service connected and may 
not provide a basis to increase the evaluation of the current 
service connected condition.  In this regard, it is important 
to note that the veteran is receiving compensation based on a 
disorder that began during his active service from January 
1973 to October 1974.  An injury that occurred many years 
after service, with no claimed relationship to service, can 
not be used to justify additional VA compensation.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in October 
2004 and provided to the appellant prior to the October 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  Therefore, the veteran has been 
provided with adequate notice and, inasmuch as the claim is 
denied, the issues of effective date and schedular rating are 
not for consideration and there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, a copy of his VA examination 
report, and he has submitted lay evidence in the form of his 
written communications.  The evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claim decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


